Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2321
                       Lower Tribunal No. 21-13535
                          ________________

                             Navin Chatani,
                                  Appellant,

                                     vs.

                             Heather Blaze,
                                  Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
appellant.

      Steven M. Swickle, P.A., and Steven M. Swickle (Fort Lauderdale), for
appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     GORDO, J.
      Navin Chatani appeals a trial court’s final order dismissing his petition

to establish paternity for lack of jurisdiction. We have jurisdiction. Fla. R.

App. P. 9.030(b)(1)(A). Because we find the trial court correctly determined

Michigan was the home state of the minor child, we affirm.

              FACTUAL AND PROCEDURAL BACKGROUND

      In June 2018, Navin Chatani (“the Father”) and Heather Blaze (“the

Mother”) had a child in Florida. On November 28, 2020, the Mother traveled

to Michigan with the parties’ minor child. While the Father visited the minor

child in Michigan, the minor child never returned to Florida. On June 1, 2021,

the Mother filed a custody petition in Michigan. On July 2, 2021, the Father

filed a paternity petition in Florida alleging the trial court had jurisdiction as

Florida was the minor child’s home state because the minor child had resided

in Florida for at least six consecutive months prior to the filing of his petition.

The Mother subsequently filed a motion to dismiss the Father’s petition

alleging she and the minor child had been permanent residents of Michigan

since November 2020.

      On August 5, 2021, the trial court held an evidentiary hearing on the

motion to dismiss. The trial court noted it would need to consult with the

Michigan court prior to ruling but heard testimony from both parents

regarding whether the Mother and minor child had traveled to Michigan with



                                        2
the intent to remain there indefinitely. The Father testified the trip was merely

a temporary absence from Florida. The Mother testified she always intended

to reside in Michigan permanently but chose not to inform the Father of this

fact. Further testimony was adduced regarding actions the Mother took to

establish Michigan as her state of legal residence and the minor child’s

connections with each state.       On September 27, 2021, the trial court

conducted a jurisdictional conference with the Michigan court. Following

further testimony from each party, the trial court indicated it found the

Mother’s testimony she intended to permanently reside in Michigan since

November 2020 credible and therefore Michigan was the minor child’s home

state pursuant to section 61.514, Florida Statutes. The Michigan court

agreed Michigan was the minor child’s home state but noted it had questions

regarding whether the Mother engaged in unjustifiable conduct by

concealing her intent to reside in Michigan from the Father. The trial court

subsequently entered its final order dismissing the Father’s petition

concluding that pursuant to section 61.514 the minor child’s home state was

Michigan. This appeal followed.

                             LEGAL ANALYSIS

      “We review orders granting a motion to dismiss under a de novo

standard of review.” Williams Island Ventures, LLC v. de la Mora, 246 So.



                                       3
3d 471, 475 (Fla. 3d DCA 2018). A trial court’s factual determination of a

minor child’s home state under section 61.514(1), however, is reviewed for

competent, substantial evidence. See Martinez v. Lebron, 284 So. 3d 1146,

1149 (Fla. 5th DCA 2019) (reviewing a trial court’s finding that Florida was a

minor child’s home state under section 61.514 for competent, substantial

evidence); Alvarez v. Jimenez, 337 So. 3d 117, 119 (Fla. 3d DCA 2021).

   I.     Home State Jurisdiction

        The Father argues the trial court erred in dismissing his petition

because the minor child’s “habitual residence” was Florida within six months

preceding his petition as the Mother and minor child’s move to Michigan was

merely a temporary absence. Section 61.514 “is the exclusive jurisdictional

basis for making a child custody determination by a court of this state.” §

61.514(2), Fla. Stat. Section 61.514(1)(a) provides Florida has jurisdiction

over a child custody action if Florida was the home state of the minor child

on the date the petition was filed or was the home state of the minor child

within six months before the petition was filed. See § 61.514(1)(a), Fla. Stat.

Section 61.503(7) defines a minor child’s home state as “the state in which

a child lived with a parent or a person acting as a parent for at least 6

consecutive months immediately before the commencement of a child

custody proceeding.” § 61.503(7), Fla. Stat. Section 61.503(7) further states



                                      4
a “period of temporary absence” is included in the relevant six-month period,

but a period of temporary absence is not defined.

      Florida courts have interpreted temporary absence to mean “there are

two ways for Florida to qualify as the [child]’s ‘home state.’” Sarpel v. Eflanli,

65 So. 3d 1080, 1083 (Fla. 4th DCA 2011). Under the first way, the minor

child must have resided in Florida for six consecutive months prior to the

date of filing of the petition. It is clear under these factual circumstances that

Florida did not have jurisdiction pursuant to the first way. Under the second,

Florida has jurisdiction if at any time during the six months preceding the

filing of the petition, Florida qualified as the minor child’s home state. See

id. The Father asserts the trial court had jurisdiction under the second

because Florida qualified as the minor child’s home state within the six

months preceding the filing of his petition despite the minor child’s

“temporary absence” in Michigan.            Appellate courts, however, have

determined this second alternative to obtain jurisdiction means “that a court

may look backwards from a date the child lived in Florida, which may have

occurred as much as six months prior to the commencement of the custody

proceeding, and determine whether, at that time, the child had lived in Florida

for 6 consecutive months.” Sarpel, 65 So. 3d at 1083 (emphasis added);

see also Barnes v. Barnes, 124 So. 3d 994, 996 (Fla. 4th DCA 2013); M.A.C.



                                        5
v. M.D.H., 88 So. 3d 1050, 1054 (Fla. 2d DCA 2012). Here, the Father

concedes the Mother and the minor child were in Michigan for the entire

seven months preceding the date he filed his amended petition. Therefore,

there was no date the minor child resided in Florida within the six months

preceding the filing of the Father’s petition from which the Court could look

back from and determine if Florida was the minor child’s home state.

      Turning to the Father’s assertion that the minor child’s time in Michigan

was a temporary absence, the trial court made a credibility finding based on

the testimony and determined the Mother never intended to return to Florida.

While we are sympathetic to the Father’s position that the Mother never

informed him of her intentions, we are constrained “to accept the factual

findings of the trial court so long as there is support for them by competent

substantial evidence.” Estate of Brock, 692 So. 2d 907, 913 (Fla. 1st DCA

1996); Hooker v. Hooker, 220 So. 3d 397, 404 (Fla. 2017) (“[T]he trial court’s

factual findings must not be disturbed on appeal unless unsupported by

competent, substantial evidence.”). Here, the trial court found the Mother

had intended to permanently reside in Michigan since November 2020 and

there was competent, substantial evidence to support that finding. As such,

the trial court did not err in finding Michigan was the minor child’s home state

and dismissing the Father’s petition.



                                        6
   II.     Unjustifiable Conduct

         The Father also alleges the trial court erred in refusing to accept

jurisdiction when the Mother engaged in unjustifiable conduct by continually

informing him she would eventually return to Florida when in actuality she

intended to remain permanently in Michigan with their minor child. Despite

the Father’s contention, unjustifiable conduct does not vest a Florida court

with jurisdiction. See Benson v. Evans, 901 So. 2d 893, 894–95 (Fla. 4th

DCA 2005) (stating “‘unjustifiable conduct’ does not vest jurisdiction in a

court”).

         Section 61.521(1), Florida Statutes, provides “if a court of this state

has jurisdiction under this part because a person seeking to invoke its

jurisdiction has engaged in unjustifiable conduct, the court shall decline to

exercise its jurisdiction.” Essentially, section 61.521 provides that when a

party has engaged in unjustifiable conduct to establish jurisdiction under the

Uniform Child Custody Jurisdiction and Enforcement Act, a Florida court

shall decline, not accept, that jurisdiction.      Therefore, it is clear that

unjustifiable conduct does not confer jurisdiction on a court where it

otherwise does not have it. It simply operates as a basis for the court to

decline jurisdiction if a party engages in it. See Benson, 901 So. 2d at 895

(“‘[U]njustifiable conduct’ does not vest jurisdiction in a court; [instead]



                                        7
‘unjustifiable conduct’ by a person seeking to invoke jurisdiction is a basis

for a court declining jurisdiction.”).

      The Father briefly argues the Michigan court’s statement questioning

whether the Mother engaged in unjustifiable conduct was an invitation for the

Florida court to take jurisdiction.      This argument is without merit.   As

discussed, Michigan was properly determined to be the child’s home state

pursuant to section 61.514(1) and the Michigan court stated it would accept

jurisdiction despite questions regarding the Mother’s conduct. When another

state court has jurisdiction, a Florida court does not have the authority to

accept jurisdiction based solely on alleged unjustifiable conduct by a party.

See id. at 894–95.

      Affirmed.




                                         8